                         UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

UNITED STATES OF AMERICA            )                    DOCKET NO. 1:18-CR-92
                                    )
      v.                            )
                                    )
JAMES E. MACALPINE                  )
____________________________________)

                  NOTICE OF POTENTIAL FOR EXPERT TESTIMONY

        NOW COMES the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, and, pursuant to Federal Rule of Criminal

Procedure 16(a)(1)(G), gives notice of the potential that it will introduce expert testimony during the

Government’s case-in-chief at trial.

        The United States expects to call up to four Internal Revenue Service (IRS) witnesses at trial.

The first witness, Susan English, is a Court Witness Coordinator (CWC) with the IRS. The United

States expects her to testify regarding IRS filing and payment transcripts, as well as other forms of

business and public records retained by the IRS. The second witness, Jerry Arrington, is an IRS

Revenue Agent currently assigned to the South Atlantic Exam Area. The United States expects that

he will testify regarding actions that he took in connection with civil examinations of the Defendant’s

tax liability, as well as to the Defendant’s filing/non-filing history more generally and its consequences

for the Defendant’s current amount of tax due and owing. The third witness, Cecilia Hill, is an IRS

training coordinator, but she was previously a Revenue Officer working collections cases. The United

States expects that she will testify regarding interactions that her collections team had with the

Defendant before this case became a criminal matter. The fourth witness, Jennifer Berry, is a Special

Agent with IRS-CI, and she will testify regarding the results of her criminal investigation, including

summarizing certain bank records obtained by her team.
                                                    1




       Case 1:18-cr-00092-MR-WCM Document 33 Filed 12/31/18 Page 1 of 4
        The United States does not intend to proffer any of its witnesses as “experts,” although, based

on “knowledge, skill, experience, training [and] education,” they are uniquely qualified to “assist the

trier of fact to understand the evidence or to determine a fact in issue[.]” Fed. R. Evid. 702. It is likely

that one or more of these witnesses will testify regarding summaries prepared from voluminous

evidence, or regarding their computation, from numbers contained within business records or public

records, of the Defendant’s tax due and owing, but their testimony is unlikely to veer from simple

mathematics into the realm of “opinion,” the admission of which Rule 702 circumscribes. Indeed,

IRS agents have routinely been permitted to testify concerning IRS documents, and to compute

income and tax liabilities, in criminal tax cases without being qualified as an expert. See e.g. United States

v. Stierhoff, 549 F.3d 19, 28 (1st Cir. 2008); United States v. Harned, 279 Fed. Appx. 262, 264 (4th Cir.

2008). In other cases, however, the IRS agents have been qualified as a “tax computation expert.” See

e.g. United States v. Mikutowicz, 365 F.3d 65, 72 (1st Cir. 2004); United States v. Townsend, 31 F.3d 262, 270

(5th Cir. 1994). In an abundance of caution, the Government therefore submits this notice.

        The evidence supporting the testimony of each of these witnesses has been made available to

the Defendant through discovery. In addition, RA Arrington provided the Defendant with his

calculations of tax deficiency at the close of each of the civil examinations he performed.

        Finally, the United States notes that it continues to provide the Defendant with open-file

discovery that meets and exceeds the requirements of Fed. R. Crim. P. 16(a). The United States has

formally requested reciprocal discovery, pursuant to Fed. R. Crim. P. 16(b), and has received nothing

from the Defendant. Here, the United States reiterates its reciprocal discovery request.

        Respectfully submitted this 31st day of December 2018.

                                          R. ANDREW MURRAY
                                          UNITED STATES ATTORNEY

                                          /s/ Daniel V. Bradley
                                                      2




       Case 1:18-cr-00092-MR-WCM Document 33 Filed 12/31/18 Page 2 of 4
                       DANIEL V. BRADLEY
                       ASSISTANT UNITED STATES ATTORNEY
                       100 Otis St., Suite 233
                       Asheville, NC 28801
                       (828) 271-4661 (main line)
                       (828) 259-0644 (desk)
                       Daniel.Bradley@usdoj.gov




                               3




Case 1:18-cr-00092-MR-WCM Document 33 Filed 12/31/18 Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of December 2018, the foregoing was duly served upon
the following standby counsel through CM/ECF:

Robert E. Nunley
Nunley & Associates, PLLC
P.O. Box 111
Green Mtn., NC 28740
919-616-8545
e-mail: marinejudge@gmail.com

                                      /s/ Daniel V. Bradley
                                      DANIEL V. BRADLEY
                                      ASSISTANT UNITED STATES ATTORNEY




                                                 4


       Case 1:18-cr-00092-MR-WCM Document 33 Filed 12/31/18 Page 4 of 4
